STATE OF VERMONT 

                               ENVIRONMENTAL COURT 


                                            } 
Nowicki Building Permit                     }           Docket No. 77‐4‐05 Vtec; 
       (Appeal of Nowicki);                 } 
****************************************  }     **************************************** 
                                            } 
Richards v. Dechert, et al.;  and           }           Docket No. 156‐8‐05 Vtec; and 
                                            } 
****************************************  }     **************************************** 
                                            } 
Nowicki NOV Appeal                          }           Docket No. 220‐10‐05 Vtec 
       (Appeal by Richards)                 } 
                                            } 

                               Decisions on Pending Motions 

       There  are  three  actions  now  pending  in  this  Court  involving  one  common 

question  concerning  the  residential  development  of  a  parcel  of  land  in  the  Town  of 

Norwich  (Town).    These  appeals  represent  the  Court’s  third  opportunity  to  resolve 

litigation  between  the  developer  and  his  neighbor,  Appellee  Stuart  L.  Richards.    This 

Decision is intended to address all motions pending in all  three  cases, as well as legal 

issues that are ripe for resolution at this stage of each proceeding. 

       In all three pending dockets, Appellant Paul Nowicki (hereinafter Developer) is 

represented  by  Gerald  R.  Tarrant,  Esq.;  Appellee  Stuart  Richards,  joined  by  his  wife 

Miriam  in  Docket  No.  156‐8‐05  Vtec  (hereinafter  referred  to  individually  and 

collectively as Neighbor), are represented by John D. Hansen, Esq.  In Docket No. 156‐8‐

05 Vtec, the Town and Zoning Administrator Philip Dechert are represented jointly by 

Frank H. Olmstead, Esq. and James F. Carroll, Esq. 

       Docket No. 77‐4‐05 Vtec concerns an appeal filed by Developer from a decision 

of the Town of Norwich Development Review Board (DRB), denying his application for 



                                               1
an  after‐the‐fact  zoning  permit  to  construct  a  single‐family  dwelling  at  84  Elm  Street.  

The second matter, Docket No. 156‐8‐05 Vtec, is best described as a private enforcement 

action  initiated  by  Neighbor  against  Developer,  the  Town  and  the  Town  Zoning 

Administrator.    The  third  and  last  pending  docket  is  an  appeal  by  Neighbor  from  the 

Zoning  Administrator’s  decision  not  to  initiate  an  enforcement  action  against 

Developer, which was upheld by the DRB in its Decision of October 17, 2005. 

       We first focus our analysis on the first appeal (Docket No. 77‐4‐05 Vtec) because 

the  outcome  of  that  appeal  is  determinative  of  the  issues  raised  in  the  other  two 

pending dockets. 

       In  the  first  appeal,  Neighbor  and  Developer  have  filed  cross‐motions  for 

summary judgment and replies to those motions.  Each party seeks a resolution, in their 

respective favor, on all issues raised by Developer’s Statement of Questions, which may 

be summarized as follows: 

   1. Do recent changes in 24 V.S.A. Ch. 117 allow this Court to issue an after‐the‐
      fact zoning permit for the construction of a single‐family dwelling on 84 Elm 
      Street? 
   2. Which  law  controls  when  a  developer  applies  for  a  permit  for  an  already‐
      built structure:  the law in effect at the time of construction or the law in effect 
      when a completed zoning application is filed? 
   3. Does 24 V.S.A. § 4412(2) (2005) remove restrictive language in the former 24 
      V.S.A. § 4406(1) (2003), requiring the merger of contiguous existing small lots 
      in  unified  ownership?    Further,  does  24  V.S.A.  §  4412(2)  now  allow 
      municipalities  to  adopt  or  maintain  bylaws  that  are  more  permissive  of  the 
      development of existing small lots? 
   4. Are  the  Town  of  Norwich  Zoning  Regulations  (Regulations)  now  in  effect 
      consistent with 24 V.S.A. § 4412(2)? and 
   5. Does Developer’s previously completed construction conform to all currently 
      applicable  zoning  requirements, so  as  to  render  issuance  of  a  zoning  permit 
      proper? 




                                                 2
                                          Factual Background 

        For  purposes  of  our  analysis  of  each  party’s  motions,  we  note  that  any  facts  in 

dispute are viewed in a light most favorable to the non‐moving party.  Toys, Inc. v. F.M. 

Burlington Co., 155 Vt. 44, 48 (1990).  Most of the facts that are material to the pending 

appeals  are  not  in  dispute.    The  parties’  disputes  center  for  the  most  part  on  the 

interpretation of the applicable legal standards.  The material facts, including those that 

we must view in a light most favorable to the non‐moving party, are as follows: 

        1.     In  1996,  Developer  purchased  two  adjoining  lots  at  76  and  84  Elm  Street 

from an individual who had held joint title to both parcels since 1967.  The two lots are 

separately  described  in  a  single  deed  by  which  Developer  acquired  title  in  his  1996 

purchase.   

        2.     The lot at 76 Elm Street is approximately 14,950 square feet and is known 

as parcel 1.  The lot at 84 Elm Street is approximately 24,000 square feet and is known as 

parcel 2.   

        3.     Both  lots  are  in  the  Town’s  Village  Residential  zoning  district  (VR 

District).    Prior  to  1981,  the  VR  District  had  a  minimum  lot  size  requirement  of  8,000 

square feet.  However, when the Town adopted amendments to its Regulations in 1981, 

the  VR  District  minimum  lot  size  requirement  was  increased  to  20,000  square  feet.  

Thus, as of the 1981 zoning amendment, parcel 1 became an undersized lot that did not 

then conform to the Regulations. 

        4.     Neighbor  owns  and  resides  at  the  adjoining  property  at  82  Elm  Street, 

which  is  behind  parcels  1  and  2.    Neighbor  accesses  his  lot  by  a  twenty‐foot‐wide 

private  right‐of‐way  that  runs  from  Elm  Street  along  the  common  border  between 

parcels 1 and 2.  Neighbor’s home generally sits behind parcel 1. 

        5.     Both  Neighbor’s  property  and  Developer’s  parcel  2  are  bounded  on  the 

southwest by Blood Brook. 




                                                  3
        6.      In 1997, Developer applied for  and  received  a zoning permit  to  renovate 

the  house  on  parcel  1  within  its  existing  footprint.    That  zoning  permit  was  never 

appealed  and  is  now  final,  pursuant  to  24  V.S.A.  §  4472(d).    Developer  subsequently 

sold the house on parcel 1 to a third party, who has since resold the property. 

        7.      In  September  1999,  Developer  first  applied  for  a  zoning  permit  to 

construct  another  house  on  parcel  2.    Neighbor  appealed  the  Town’s  issuance  of  that 

zoning permit to this Court and then to the Vermont Supreme Court, which eventually 

remanded  the  case  to  this  Court.    See  In  re  Appeal  of  Richards,  174  Vt.  416  (2002) 

(hereinafter Richards I).  After the decision on remand here, Neighbor again appealed to 

the Vermont Supreme Court, which issued a decision in In re Appeal of Richards, 2005 

VT 23 (hereinafter Richards II), on February 5, 2005.  We provide a further procedural 

history of the parties’ subsequent litigation below. 

        8.      During  the  pendency  of  litigation  between  Neighbor  and  Developer, 

Developer  constructed  a  single‐family  dwelling  on  parcel  2  in  1999‐2000  without  first 

obtaining a final determination as to the validity of the zoning permit for that house. 

        9.      While the  appeal of Developer’s first permit application  for  parcel 2  was 

still  pending,  the  Vermont  zoning  enabling  statute  relating  to  existing  small  lots  was 

revised and recodified at 24 V.S.A. § 4412(2), effective July 1, 2004. 

        10.     Conscious  of  the  amendments  to  the  applicable  provisions  of  the  zoning 

enabling statute, Developer filed a second permit application for a house on parcel 2 on 

January 5, 2005. 

        11.     In  his  2005  application,  Developer  seeks  permit  approval  for  the 

previously constructed “L‐shaped” single‐family residence on parcel 2.  This two‐story, 

56′  x  40′  house  has  a  front  setback  of  seventy  feet,  a  rear  setback  of  twenty‐six  feet,  a 

right side setback of forty‐eight feet, a left side setback of sixty feet, and is twenty‐three 

feet high.  Attached to the northeasterly end of the house on parcel 2 is a garage that is 

accessed from the twenty‐foot‐wide right‐of‐way also serving Neighbor’s house. 


                                                    4
         12.      Developer’s second zoning permit application was approved by the Town 

Zoning  Administrator  on  January  18,  2005.    Neighbor  appealed  that  approval  to  the 

DRB, which granted his appeal and overturned the permit approval by its Decision on 

April 1, 2005.  Developer filed his notice of appeal of the DRB’s denial with this Court 

on April 15, 2005. 

         13.      Subsequent  to  both  the  DRB’s  denial  of  Developer’s  second  permit 

application and Developer’s appeal of that decision, Neighbor filed a complaint in this 

Court  on  August  1,  2005,  against  Developer,  the  Town  and  the  Town’s  Zoning 

Administrator,  Philip  Dechert.1    This  complaint  is  the  subject  of  Docket  No.  156‐8‐05 

Vtec.  By this action, Neighbor seeks enforcement of Developer’s alleged violation of the 

Zoning Regulations for constructing a house on parcel 2 without a valid zoning permit. 

         14.      All defendants named in the complaint in Docket No. 156‐8‐05 Vtec have 

moved for dismissal of that action.  We address these motions below. 

         15.  It appears that, since the conclusion of the proceedings before the Supreme 

Court  in  Richards  I  and  Richards  II,  Neighbor  has  been  attempting  to  convince  the 

Zoning  Administrator  to  initiate  an  enforcement  action  against  Developer.    By  letter 

dated  June  16,  2005,  the  Zoning  Administrator  advised  that  he  did  not  agree  “that 

[Developer] is [now] in violation of the zoning regulations” in light of his approval of 

Developer’s 2005 permit and the appeal pending in regards to that permit application in 

Docket No. 77‐4‐05 Vtec.  A copy of the Zoning Administrator’s June 16, 2005 letter was 

attached to Developer’s Motion to Dismiss in Docket No. 156‐8‐05 Vtec as Attachment 8. 

         16.      Because  Neighbor  regarded  the  Zoning  Administrator’s  June  16,  2005 

letter  as a final  determination,  he appealed the decision not to  pursue an enforcement 

action  to  the  DRB.    By  Decision  dated  October  17,  2005,  the  DRB  denied  Neighbor’s 

1
  An interested person, as defined in 24 V.S.A. § 4465(b), may bring an action in this Court to enforce a 
decision  from  an  appropriate  municipal  panel,  such  as  the  DRB  in  this  case.    See  24  V.S.A.  §  4470(b).  
Section 4470(b) authorizes the action to be in the form of a “mandamus, injunction, process of contempt, 
or otherwise.”  Id. 


                                                           5
appeal,  effectively  affirming  the  Zoning  Administrator’s  determination  that  an 

enforcement action by the Town was not  warranted  at  that  time.  Neighbor  thereafter 

appealed the DRB’s decision to this Court.  That appeal is the subject of Docket No. 220‐

10‐05 Vtec. 

                                          Procedural Background 

        Whenever  parties  in  a  specific  dispute  appear  on  multiple  occasions  before  the 

trial court and our Supreme Court, the procedural history of the cases requires careful 

recitation.    Such  is  the  case  here.    We  find  that  the  following  procedural  history  is 

relevant to our consideration of the pending dockets: 

        1.      In  Richards  I,  the  Supreme  Court  determined  that  because  Developer’s 

parcel  1  did  not  meet  the  20,000  square‐foot  minimum  lot  size  for  the  Village 

Residential  zoning  district,  Developer  could  not  develop  parcel  2  independent  of  the 

already  developed  parcel  1.    Richards  I,  174  Vt.  at  420–21.    The  Court  found  that 

Regulations  §  8,  allowing  the  development  of  certain  lots  not  meeting  the  applicable 

minimum lot size, conflicted with and was therefore superseded by the provision in the 

Vermont zoning enabling statute relating to existing small lots, which at that time was 

codified in the former 24 V.S.A. § 4406(1) (2003).  Richards I, 174 Vt. at 421–23.   

        2.      The  Court  also  found  in  Richards  I  that  Developer  had  a  valid  septic 

permit for parcel 2, which was issued under the Town’s septic ordinances and was the 

subject  of  an  earlier  Supreme  Court  decision  in  Richards  v.  Nowicki,  172  Vt.  142,  151 

(2001).    Richards  I,  174  Vt.  at  425.    The  Court  concluded  in  Richards  I  that,  as  of  1996 

when  Developer  purchased  his  property,  parcels  1  and  2  had  already  merged  by 

operation of law under the language of 24 V.S.A. § 4406(1) when the Town adopted the 

20,000‐square‐foot  minimum  lot  size  in  1981.    The  Court  determined  that  there  was  a 

remaining  question  of  whether  the  right‐of‐way  separating  parcel  1  and  parcel  2 

prevented  the  merger  that  otherwise  took  place  in  1981,  and  therefore  remanded  the 

appeal  of  Developer’s  first  zoning  permit  application  to  the  Environmental  Court  for 


                                                    6
the specific purpose of determining whether the right‐of‐way “because of location and 

function” separated parcels 1 and 2 so that they may not be used as one lot.  Richards I, 

174 Vt. at 426. 

         3.     This  Court  rendered  its  decision  on  that  remand  on  November  7,  2003, 

finding  that  the  present  and  possible  future  use  and  function  of  the  right‐of‐way 

prevented the parcels from merging.  Neighbor again appealed to the Supreme Court.   

         4.     In  its  February  9,  2005  Entry  Order  in  Richards  II,  the  Supreme  Court 

reversed this Court’s 2003 decision and concluded that the evidence presented lacked a 

foundation  for  the  conclusion  that,  as  of  1981  when  the  Town’s  20,000  square‐foot 

minimum  lot  size  requirement  was  enacted,  the  use  of  the  right‐of‐way  effectively 

separated parcel 1 and parcel 2 so as to prevent the merger of the previously separate 

lots by operation of law.  Thus, the Supreme Court concluded that under the provisions 

of 24 V.S.A. § 4406(1) (2003) and the precedent of Wilcox v. Vill. of Manchester Zoning 

Bd.  of Adjustment, 159  Vt.  193 (1992), parcels 1 and 2  merged  in 1981  by operation  of 

law  to  form  a  single  conforming  lot,  thereby  preventing  the  development  of  a  second 

single‐family  residence  on  parcel  2—the  lot  at  84  Elm  Street.    Richards  II,  2005  VT  23, 

¶ 12. 

         5.     Prior to the Supreme Court’s Decision in  Richards II, Developer filed his 

second application for a zoning permit on January 5, 2005, now the subject of pending 

Docket No. 77‐4‐05 Vtec. 

                                                 Discussion 

I.  Res judicata 

         At  the  outset,  we  address  Neighbor’s  argument  that  this  Court  does  not  have 

jurisdiction over the first appeal, based on the principals of res judicata, in light of the 

Supreme  Court’s  decision  to  deny  Developer’s  zoning  permit  in  Richards  II.    While 

Neighbor  is  correct  that  the  parties  and  property  in  Docket  No.  77‐4‐05  Vtec  are 

identical  to  those  in  Richards  I  and  Richards  II,  we  note  that  the  statute  central  to  the 


                                                    7
Supreme Court’s holdings in Richards I and Richards II, the former 24 V.S.A. § 4406(1) 

(2003), is no longer in effect.  Thus, the pending appeal is not barred by the doctrine of 

res judicata. 

         The  doctrine  of  res  judicata  “bars  the  litigation  of  a  claim  or  defense  if  there 

exists  a  final  judgment  in  former  litigation  in  which  the  ‘parties,  subject  matter  and 

causes  of  action  are  identical  or  substantially  identical.’”    Berlin  Convalescent  Ctr.  v. 

Stoneman, 159 Vt. 53, 56 (1992) (quoting Berisha v. Hardy, 144 Vt. 136, 138 (1984)).  In 

this instance, Developer’s action is not barred by the doctrine of res judicata because the 

cause  of  action  in  this  appeal  involves  the  interpretation  of  Vermont’s  new  existing 

small lot statute, 24 V.S.A. § 4412(2) (2005), as opposed to the former existing small lot 

statute upon which the Supreme Court based its decision in Richards I and Richards II. 

         We are directed to apply the  law in effect when a complete application  is filed.  

In  re  Champlain  Oil  Company,  2004  VT  44,  ¶  8  (citing  Smith  v.  Winhall  Planning 

Commission, 140 Vt. 178, 181‐82 (1981)).2  Developer filed his present application for a 

zoning permit on January 5, 2005, after the effective date of the statutory changes to the 

Vermont  Planning  and  Development  Act.    See  2003,  No.  115  (Adj.  Sess.),  §  119(a),  as 

corrected by 2003, No. 122 (Adj. Sess.), § 296(1)(a)(2) (stating that the changes pertaining 

to local planning and bylaws, including 24 V.S.A. § 4412(2) shall take effect July 1, 2004).  

Thus, following the Supreme Court’s line of analysis in Richards I, 174 Vt. at 418–19, we 

must determine whether 24 V.S.A. § 4412(2), the new statutory provision regulating the 

development of existing small lots, authorizes this Court to treat parcel 1 as an existing 

small  lot,  which  would  then  allow  Developer  to  develop  parcel  2  as  a  separate, 

conforming lot. 

2
   The  facts  in  Champlain  Oil  and  Smith  are  slightly  different  than  the  application  here,  in  that  they 
involved  an  amendment  to  the  zoning  regulations  initiated  while  a  permit  application  was  pending.  
Neighbor  here  has  not  cited  us  to  precedent  with  a  fact  pattern  identical  to  the  pending  appeal  (i.e.: 
change  in  zoning  law  occurred  after  construction  was  completed,  but  before  a  permit  application  was 
submitted).    We  believe  the  Champlain  Oil  and  Smith  precedents  are  most  applicable  and  therefore 
employ them here. 


                                                          8
II.      Definitions of existing small lots 

         It  is  undisputed  that  the  Zoning  Regulation  amendments  in  1981  increased  the 

minimum  lot  size  to  20,000  square  feet  for  the  VR  District.    At  that  time,  parcel  1 

consisted  of  14,950  square  feet  and  thus  did  not  conform  to  the  Regulations.    As  our 

Supreme  Court  held  in  Richards  I,  because  Developer  owned  both  nonconforming 

parcel  1 and the adjoining undeveloped parcel  2, the  two lots merged by operation  of 

law  for  the  purposes  of  zoning,  pursuant  to  the  language  of  24  V.S.A.  §  4406(1).  

Richards I, 174 Vt. at 421.   

         The  Supreme  Court’s  ruling  that  parcels  1  and  2  had  merged  as  of  the  zoning 

amendment in 1981, preventing the independent development of parcel 2, was based on 

the Court’s conclusion that the Town’s provision allowing for development of existing 

small  lots,  Zoning  Regulations  §  8,  was  “more  permissive  than  the  state  statute,” 

Richards I, 174 Vt. at 422.  The Court found that § 8 failed to conform to the state statute, 

and interpreted that statute as limiting a municipality’s control over the development of 

undersized lots.  Richards I, 174 Vt. at 424.   

         In  ruling  that  §  8  was  invalid,  the  Court  specifically  found  that  24  V.S.A. 

§ 4406(1)  embodied  one  of  the  central  purposes  of  the  state  zoning  statute—the 

elimination of nonforming uses.  Richards I, 174 Vt. at 424.  The Court specifically noted 

that: 

         Where our Legislature has spoken clearly about the circumstances under 
         which  existing  small  lots  may  be  developed,  we  will  not  give  effect  to  a 
         municipal  ordinance  that  would  allow  development  under  more 
         expansive  circumstances.    The  municipality  has  no  authority  to  overrule 
         the clear intent of the Legislature.   

Id. at 424–425 (citation omitted).  See also In re McCormick Mgmt. Co., 149 Vt. 585, 589–

90 (1988) (a goal of zoning is to eliminate nonconforming uses). 




                                                   9
        We are now faced with the task of interpreting the new enabling statute relating 

to undersized lots, 24 V.S.A. § 4412(2).3  When construing statutes, our primary goal is 

to give effect to the Legislatureʹs intent.  Herrick v. Town of Marlboro, 173 Vt. 170, 173 

(2001).  The definitive source of legislative intent is the statutory language, by which we 

are bound unless it is uncertain or unclear.  Id. 

        At first glance, the task of comparing the former statute, 24 V.S.A. § 4406(1), with 

the now applicable statute, 24 V.S.A. § 4412(2), appears straightforward.  Subsection (C) 

was  added  to  the  new  statute,  which  states  in  its  entirety  that  “Nothing  in  this 

subdivision  (2)  shall  be  construed  to  prohibit  a  bylaw  that  is  less  restrictive  of 

development  of  existing  small  lots.”    The  directness  of  this  language  suggests  that  a 


3  The applicable provisions of 24 V.S.A. § 4412 are as follows: 
       Notwithstanding any existing bylaw, the following land development provisions shall apply in 
every municipality: 
       . . . . . 
              (2)  Existing  small  lots.    Any  lot  that  is  legally  subdivided,  is  in  individual  and 
       separate and nonaffiliated ownership from surrounding properties, and is in existence on 
       the date of enactment of any bylaw, including an interim bylaw, may be developed for 
       the purposes permitted in the district in which it is located, even though the small lot no 
       longer conforms to minimum lot size requirements of the new bylaw or interim bylaw. 
                   (A) A municipality may prohibit development of a lot if either of the following 
              applies: 
                        (i) the lot is less than one‐eighth acre in area; or   
                        (ii) the lot has a width or depth dimension of less than 40 feet. 
                   (B)  The  bylaw  may  provide  that  if  an  existing  small  lot  subsequently  comes 
              under common ownership with one or more contiguous lots, the nonconforming lot 
              shall  be  deemed  merged  with  the  contiguous  lot.  However,  a  nonconforming  lot 
              shall  not  be  deemed  merged  and  may  be  separately  conveyed  if  all  the  following 
              apply: 
                        (i) The lots are conveyed in their preexisting, nonconforming configuration.   
                        (ii) On the effective date of any bylaw, each lot was developed with a water 
                   supply and wastewater disposal system. 
                        (iii)  At  the  time  of  transfer,  each  water  supply  and  wastewater  system  is 
                   functioning in an acceptable manner. 
                        (iv)  The  deeds  of  conveyance  create  appropriate  easements  on  both  lots  for 
                   replacement of one or more wastewater systems, potable water systems, or both, 
                   in case there is a failed system or failed supply as defined in 10 V.S.A. chapter 64. 
                   (C) Nothing in this subdivision (2) shall be construed to prohibit a bylaw that is 
              less restrictive of development of existing small lots. 


                                                       10
Vermont  municipality,  such  as  the  town  here,  could  maintain  an  ordinance  more 

permissive  than  the  state  statute.    However,  one  must  read  the  statute  in  its  entirety 

before arriving at a conclusion.  Davis v. Hunt, 167 Vt. 263, 267 (1997) (in construing a 

statute we look to its entirety and attempt to harmonize its constituent parts). 

       The meaning of the phrase “existing small lots” in subsection (C) can be found in 

the  prior  language  of  that  very  statutory  section.    The  first  provision  of  24  V.S.A. 

§ 4412(2)  is  titled  “Existing  small  lots”  and  is  followed  by  definitional  language.    See 

supra  note  3.    Thus,  subsection  (C)  authorizes  a  municipality  to  maintain  regulations 

less  restrictive  of  development  of  parcels  that  qualify  as  “existing  small  lots,”  as  that 

term is defined by 24 V.S.A. § 4412(2).  In light of the Legislature’s decision to employ 

the  phrase  “existing  small  lots”  in  subsection  (C),  we  conclude  the  facts  here  do  not 

allow  for  the  independent  development  of  lots,  such  as  parcel  2,  that  do  not  qualify 

under this defined term. 

       This case causes some to recall the familiar maxim that hard cases make bad law.  

Such may true here.  First, our analysis does not focus upon the conformity of parcel 2 

with  the  applicable  lot  size  requirements.    It  is  undisputed  that  parcel  2,  if  it  were 

regarded as a separate lot, conforms to the applicable minimum lot size.  But the parcel 

with which it was once held in common, parcel 1, did not conform to the 20,000 square‐

foot minimum lot size requirement when enacted in 1981, and did not conform to those 

requirements when parcel 1 was separately sold to a third party.  Further, the concept of 

merger by operation of law, also known as “silent merger” or “secret merger”—terms 

that  were  used  more  frequently  after  the  Richards  I  decision—is  sometimes  viewed 

with  contempt  because  it  occurs  without  any  action  by  or  to  the  property  owner,  and 

some would say without any direct notice to the property owner.  Nonetheless, we are 

required  to  apply  the  applicable  law  as  written,  and  will  now  attempt  to  fulfill  that 

responsibility. 




                                                  11
        Subsection  (C)  allows  municipalities  to  be  more  permissive  of  development  of 

“existing small lots.”  To qualify as such, 24 V.S.A. § 4412(2) places two requirements on 

a  parcel:  it  must  be  (1)  “legally  subdivided  .  .  .  [(2)]  in  individual  and  separate  and 

nonaffiliated  ownership  from  surrounding  properties,  and  [(3)]  is  in  existence  on  the 

date  of  enactment  of  any  bylaw  .  .  .  .”    It  is  undisputed  that  just  before  the  Town 

increased the minimum lot size in the VR District to 20,000 square feet, parcels 1 and 2 

existed as separate lots and conformed to the prior 8,000 square‐foot minimum lot size 

requirement.4 

        But it is also undisputed that as of the 1981 zoning revisions, parcel 1, which had 

then become nonconforming, was held in common with parcel 2.  The consequence of 

this joint ownership is that the two lots merged, thereby negating the nonconformity of 

lot  1.    Richards  I  at  420–21.    Unfortunately,  the  two  merged  lots  could  not  be 

reconfigured so as to eliminate the nonconformity because their total size, 38,950 square 

feet,  was  less  than  required  to  establish  two  conforming  lots  under  the  amended 

Regulation (40,000 square feet). 

        We recognize the general consensus, emphasized by Developer, that § 4412(2) is 

more  permissive  than  the  former  §  4406(1).    Developer  supplied  the  Court  with  some 

rather extensive materials on the legislative history of Act 115, of which the revisions to 

the  existing  small  lot  exemptions  were  a  part.    But  before  we  can  look  to  legislative 

history, we must first determine that the specific language of a statute is unclear.  “If the 

statute [to be interpreted] is unambiguous and its words have plain meaning, we accept 

the statute’s plain meaning as the intent of the Legislature and our inquiry proceeds no 

further.”    Wesco,  Inc.  v.  Sorrell,  2004  VT  102,  ¶  14  (citing  Town  of  Killington  v.  State, 

172 Vt. 182, 188 (2001)). 

4
  Because our  analysis  here  does  not  reach  the  merits  of  the  pending  enforcement  action,  we  need  not 
address Neighbors’ suggestion that because the Supreme Court previously ruled that parcels 1 and 2 had 
merged  as  of  1981,  Developer’s  subsequent  conveyance  of  parcel  1  should  be  viewed  as  an  illegal 
subdivision. 


                                                        12
       The very language of § 4412(2) that is at issue here is identical to the language in 

the former § 4406(1):  both provisions define an “existing small lot” as one that existed 

in a conforming manner, prior to the applicable bylaw or its revision, “in individual and 

separate and nonaffiliated ownership from surrounding properties . . . .”  Thus, we have 

little trouble interpreting the plain language of this section of the new statute in light of 

the  Supreme  Court’s  tremendous  focus  on  that  language  in  their  Richards  I  decision.  

We find it impossible to conclude that our Legislature intended to effect a change in the 

definition of “existing small lots” when both the new and old statutes employ identical 

language to define that phrase. 

       Developer asserts that the Legislature intended to allow municipalities to be the 

entity charged with  determining  whether  parcels  that  do  not  conform to  the  statutory 

definition  of  “existing  small  lots”  should  be  developed  in  their  communities.    As 

admirable  and  advisable  as  this  proposition  is,  we  cannot  see  how  subsection  (C),  as 

currently  worded,  can  be  interpreted  as  allowing  any  parcels  other  than  those  that 

qualify as existing small lots to be developed more permissively.  Our conclusion here is 

reinforced by our understanding that the Legislature could have chosen to omit or use a 

phrase  other  than  “existing  small  lots”  in  subsection  (C),  or  could  have  specifically 

excluded the phrase “in individual and separate and nonaffiliated ownership” from the 

first sentence of § 4412(2).  We may find it confusing as to why the Legislature would 

not  engage  in  such  alternate  draftsmanship,  particularly  in  light  of  the  outcry 

surrounding the Richards I decision, but we find no confusion in the language chosen 

by the Legislature. 

       Where  statutory  language  that  has  been  construed  by  the  courts  is  then  used 

again by the Legislature, “the Legislature is presumed to have been familiar with their 

construction, and to have adopted it as a part of the law, unless it expressly provided 

for a different construction.”  Russell v. Lund, 114 Vt. 16, 22 (1944) (citing In re Estate of 

Woolley,  96  Vt.  60,  64  (1922);  Brace  v.  Hulett,  109  Vt.  360,  366  (1938)).    See  also 


                                                13
Ratepayers  Coalition  of  Rochester  v.  Rochester  Elec.  and  Power  Co.,  153  Vt.  327,  330 

(1989). 

          To  qualify  as  an  existing  small  lot,  parcel  1  would  have  had  to  have  been  “in 

individual  and  separate  and  nonaffiliated  ownership  from  surrounding  properties”  at 

the  time  it  became  nonconforming  by  operation  of  the  1981  zoning  amendment,  in 

order to conform to 24 V.S.A. § 4412(2).  Because parcel 1 does not meet the definition of 

“existing  small  lot,”  it  cannot  qualify  for  the  small  lot  exception,  even  under  the  new 

statute.  Its failure to qualify ultimately brings about the same result as in the Richards I 

case:  parcels 1 and 2 are deemed to have merged by operation of § 4412(2) for purposes 

of development. 

          Developer  also  urges  this  Court  to  focus  on  the  new  language  and  changes  in 

language  to  the  provisions  now  found  in  §  4412(2)(B),  including  that  the  reference  to 

“merger” has been dropped from the language found in the former § 4406(1)(A).  We do 

not  find  these  changes  applicable  here,  because  those  provisions  pertain  to  lots  that 

were held separately, were or became nonconforming as to the applicable minimum lot 

size  requirements,  and  then  “subsequently  c[ame]  under  common  ownership  .  .  .  .”5  

There  is  no  suggestion  in  the  record  that  parcel  1  or  2  were  ever  held  independent  of 

each other since 1967, including when the lot size amendment went into effect in 1981, 

when  Developer  purchased  the  properties  jointly  in  a  single  deed6  in  1996,  and  until 

Developer conveyed the undersized parcel 1 to a third party. 

          Moreover,  no  suggestion  has  been  made  that  Act  115  changed  or  nullified  the 

well‐established  principle  of  zoning  law  that  nonconformities  are  “allowed  only 

because  the  use  preexists  the  applicable  zoning  requirement.    A  goal  of  zoning  is  to 

phase  out  such  uses.”    Drumheller  v.  Shelburne  Zoning  Board  of  Adjustment,  155  Vt. 

524, 529 (1990).  The Act provided, in part, that all municipal zoning provisions contain 

5
     Language used in both § 4412(2)(B) and the former § 4406(1)(A). 
6
     There is no suggestion that lots merge by the mere fact that they are conveyed in a single deed. 


                                                       14
the  language  of  24  V.S.A.  §  4412(2),  which  allows  for  the  development  of  undersized 

lots,  provided  that  they  were  held  “in  individual  and  separate  and  nonaffiliated 

ownership  from surrounding properties” when they no longer satisfied the  applicable 

minimum lot size. 

        Parcel  1  did  not  qualify  as  an  existing  small  lot  when  held  by  Developer;  its 

failure  to  qualify  as  an  existing  small  lot  under  §  4412(2)  results  in  its  merger  by 

operation  of  law  with  parcel  2  for  development  purposes.    The  consequence  of  this 

merger  is  that  the  separate  development  of  parcel  2  is  prohibited  by  §  10.1.3  of  the 

Zoning  Regulations,  which  forbids  more  than  one  residential  use  per  lot.    Thus,  we 

must grant Neighbor summary judgment in the first appeal, as the applicable law does 

not allow for the independent development of parcel 2, even when all facts are viewed 

in a light most favorable to Developer. 

III.    Enforcement Action 

        Our  analysis  now  moves  on  to  the  pending  enforcement  action  in  Docket  No. 

156‐8‐05 Vtec.  Neighbor filed his complaint on August 1, 2005, against Developer, the 

Town  and  its  Zoning  Administrator  seeking  enforcement  of  a  zoning  violation  and 

requesting  an  injunction,  compensatory  and  punitive  damages,  penalties,  attorneys’ 

fees  and  an  order  regarding  Developer’s  alleged  violation  of  the  Regulations  by 

constructing  a  single‐family  dwelling  on  parcel  2  without  a  zoning  permit.    Neighbor 

filed  his  complaint  because  the  Zoning  Administrator  refused  to  commence  an 

enforcement  action  against  Developer,  based  on  the  Supreme  Court’s  previous 

decisions in Richards I and Richards II in which the Court decided that Developer could 

not  construct  a  house  on  parcel  2  because  parcel  1  and  parcel  2  had  merged  by 

operation of law under the former provisions of 24 V.S.A. § 4406(1). 

        On  April  29,  2005,  Neighbor  wrote  a  letter  to  the  Zoning  Administrator 

requesting  that  the  Town  commence  an  enforcement  action  against  Developer.    The 

Zoning Administrator responded to Neighbor’s request on June 16, 2005, at which time 


                                                15
he refused to commence an enforcement action because Developer was in the process of 

obtaining  zoning  approval  of  the  house—the  subject  of  Docket  No.  77‐4‐05  Vtec.  

Neighbor then appealed the Zoning Administrator’s determination that no enforcement 

action was warranted on June 29, 2005, but received no response from the DRB within a 

month.  Neighbor then filed his complaint here on August 1, 2005, with the intention of 

preserving his rights to argue that an enforcement action was warranted.   

       Defendants  have  moved  to  dismiss  Neighbor’s  complaint  for  failure  to  state  a 

claim  upon  which  relief  can  be  granted.    See  V.R.C.P.  12(b)(6).    “When  reviewing  the 

disposition  of  a  Rule  12(b)(6)  motion  to  dismiss,  this  Court  assumes  that  all  factual 

allegations  pleaded  in  the  complaint  are  true.    We  accept  as  true  all  reasonable 

inferences  that  may  be  derived  from  plaintiffʹs  pleadings  and  assume  that  all 

contravening  assertions  in  defendantʹs  pleadings  are  false.”    Richards  v.  Town  of 

Norwich, 169 Vt. 44, 48–49 (1999) (internal citations omitted). 

       Developer  Nowicki  requested  in  his  dismissal  motion  that  the  Court  award 

reimbursement of his attorneys’ fees incurred while defending this enforcement action.  

Vermont  adheres  to  the  American  Rule  with  respect  to  the  award  of  attorneys’  fees.  

Robes  v.  Town  of  Hartford,  161  Vt.  187,  198  (1993).    “The  American  Rule  ordinarily 

prohibits  an  award  of  attorney’s  fees  absent  a  specific  statutory  provision  or  an 

agreement  of  the  parties.”    Galkin  v.  Town  of  Chester,  168  Vt.  82,  91  (1998).    In  this 

instance,  no  such  agreement  exists.    We  are  also  not  aware  of  any  statutory  provision 

which would permit an award of attorney’s fees to a defendant in a zoning enforcement 

action,  absent  a  showing  of  bad  faith.    We  are  not  aware  of  any  factual  foundation  of 

such  bad  faith  on  the  part  of  Neighbor  that  might  lead  us  to  award  Developer  a 

reimbursement of his attorneys’ fees.  See Agency of Nat’l Res. v. Lyndonville Sav. Bank 

& Trust Co., 174 Vt. 498, 501 (2002) (describing the exception to the American Rule for 

bad  faith  conduct  of  litigants).    Accordingly,  we  decline  to  award  attorneys’  fees  to 

Developer. 


                                                  16
       In  light  of  our  decision  above  that  Developer  is  not  entitled  to  an  after‐the‐fact 

permit  for  parcel  2,  we  are  not  inclined  to  dismiss  Neighbor’s  enforcement  action.  

Furthermore,  we  note  that  in  light  of  Developer’s  decision  to  build  a  single‐family 

dwelling  on  parcel  2  during  the  pendency  of  the  previous  litigation,  and  in  light  of 

Developer’s sale of parcel 1, issues remain in this enforcement action, including possible 

liability,  that  are  not  solely  dependent  upon  the  outcome  of  the  permit  appeal  just 

decided in Docket No. 77‐4‐05 Vtec.  We will therefore allow the enforcement action to 

proceed to a hearing on the merits. 

IV.  Neighbor’s appeal of the Zoning Administrator’s decision not to issue a Notice 
of Violation (Docket No. 220‐10‐05 Vtec) 

       Lastly,  we  turn  our  analysis  to  Neighbor’s  appeal  of  the  DRB’s  decision  to 

uphold  the  Zoning  Administrator’s  determination  that  an  enforcement  action  should 

not be initiated.  Our analysis here is made more straightforward by our determination 

above that Neighbor’s enforcement action in the prior docket should not be dismissed.  

We  agree  with  the  suggestion  made  in  Neighbor’s  memorandum  in  response  to  the 

Town’s motion to dismiss that this appeal and the pending enforcement action “could 

conceivably  be  consolidated.”    However,  in  light  of  our  determination  that  the 

enforcement action should survive, we believe that the issues raised in this appeal are 

subsumed  into  the  enforcement  action.    Stated  differently,  we  envision  no  rights, 

liabilities  or  defenses  in  this  appeal  that  cannot  be  maintained  in  the  pending 

enforcement  action.    In  the  interests  of  judicial  economy  and  to  limit  overlapping 

litigation, we shall dismiss Docket No. 220‐10‐05 Vtec. 


       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Neighbor’s  cross‐motion  for  summary  judgment  in  Docket  No.  77‐4‐05  Vtec  is 

GRANTED,  as  Developer’s  zoning  permit  application  cannot  be  granted  under  any 

factual scenario, in light of the determination that 24 V.S.A. § 4412(2) does not afford a 



                                                 17
small lot exemption to the nonconforming parcel 1, thereby effecting a merger of parcel 

1  and  2  by  operation  of  law.    Developer’s  cross‐motion  for  summary  judgment  in 

Docket No. 77‐4‐05 Vtec is DENIED for the same reasons. 

       In  Docket  No.  156‐8‐05  Vtec,  the  motions  to  dismiss  filed  by  Developer,  the 

Town, and Zoning Administrator Dechert are hereby DENIED.   Neighbor Richards is 

entitled to maintain the pending enforcement action as to Developer’s past and present 

violations  of  the  Norwich  Regulations,  as  modified  by  the  past  and  present  small  lot 

exemption  statutes.    Developer’s  request  for  reimbursement  of  his  attorneys’  fees  in 

Docket No. 156‐8‐05 Vtec is also DENIED because the American Rule does not provide 

for  reimbursement  of  attorneys’  fees,  absent  bad  faith,  statutory  authority,  or  an 

agreement of the parties regarding payment of attorneys’ fees. 

       Lastly,  the  appeal  in  Docket  No.  220‐10‐05  Vtec  is  hereby  DISMISSED  for 

reasons of judicial economy.  Any rights, liabilities or defenses which could have been 

asserted in that appeal may be asserted in the enforcement action that remains pending 

in Docket No. 156‐8‐05 Vtec. 

       The  parties  are  directed  to  prepare  for  a  hearing  on  the  merits  in  the  pending 

enforcement  action.    The  Court  recognizes  that  this  action  raises  some  unique  issues, 

not the least of which is the fact that the prosecuting entity is a private party and not the 

municipality.    Nonetheless,  such  private  enforcement  actions  are  permitted  under  24 

V.S.A.  §  4470(b).    The  parties  are  directed  to  file  any  remaining  pre‐trial  motions, 

including  those  relating  to  discovery,  standard  of  review  or  burden  of  proof,  on  or 

before Friday, July 7, 2006.  The Court will thereafter schedule this matter for a merits 

hearing. 

                      Done at Berlin, Vermont, this 8th day of June, 2006. 


 
                                                                                             
                                                     Thomas S. Durkin, Environmental Judge 


                                                18